PER CURIAM
Claimant appeals from an order of the Workers’ Compensation Board reversing the referee’s finding that her low back injury is compensable. The only issue is compensability.
A lengthy recitation of the facts is unnecessary. The crucial determinant for both the referee and the Board was claimant’s credibility. All of the doctors agreed that it is medically more probable than not that her condition is related to her employment.1 Wausau contends that the medical evidence is based only on the history claimant related to the doctors and that there are substantial conflicts between that history and in her testimony. The referee found claimant credible. The Board disagreed and reversed. On de novo review, ORS 656.298(6), we agree with the referee.
Reversed; referee’s order reinstated.

 Orthopaedic Consultants examined claimant at respondent’s request. They diagnosed a chronic low back strain and a right S-l radiculopathy. A disc herniation was suspected. They concluded:
“While the patient had a history of two previous bouts of low back pain, there was no history of radicular pain with this. In addition, historically, the patient’s present problems appear to be related to her activities in 1981 which she directly relates to her activities at work; and there is no other history of her injury, separate from her work. Therefore, it is medically probable that this lady’s condition is related to her employment, as discussed.”
Later, Dr. Olmscheid, of Orthopaedic Consultants, stated that claimant’s back problems were caused by stress on the lumbosacral spine when the spine was at a mechanical disadvantage, such as that caused by her work. Dr. Buza, claimant’s treating doctor, concurred with Orthopaedic Consultants’ findings.